Case 1:19-cv-03930-CM Document 28-9 Filed 05/13/19 Page 1 of 12




           EXHIBIT 9
Case 1:19-cv-03930-CM Document 28-9 Filed 05/13/19 Page 2 of 12
Case 1:19-cv-03930-CM Document 28-9 Filed 05/13/19 Page 3 of 12
Case 1:19-cv-03930-CM Document 28-9 Filed 05/13/19 Page 4 of 12
Case 1:19-cv-03930-CM Document 28-9 Filed 05/13/19 Page 5 of 12
Case 1:19-cv-03930-CM Document 28-9 Filed 05/13/19 Page 6 of 12
         Case 1:19-cv-03930-CM Document 28-9 Filed 05/13/19 Page 7 of 12

                       UNITED MEXICAN STATES   Office of the Undersecretary of Competition and Regulatory Affairs

                                                                          General Directorate of Regulatory Standards

 MINISTRY OF FINANCE




                                                          Official Correspondence No. DGN.312.01.2018.3100
                                                   Subject: Approval of model or prototype. Digital Taximeter
                                                                                        Mexico City, September 28, 2018
                                                                                                                   SE
                                                                                                          Ministry of Finance
Mr. Eduardo Zayas Dueñas                                                                           General Directorate of Regulatory
                                                                                                               Standards
Legal Representative                                                                                         28 SEP 2018
                                                                                                         Document Intake Desk
Servicios Digitales Lusad, S. de R. L. de C. V.                                                    Dispatched Official Correspondence
Blvd. Manuel Avila Camacho No. 14, 11th floor, Colonia Lomas de Chapultepec
Delegación Miguel Hidalgo, CP 11000, Mexico City
Hand delivered


Pursuant to the provisions of article 34, sections II and XIII of the Organic Law of the Federal Public
Administration; Article 10, Article 39, section XII and other applicable provisions of the Federal
Metrology and Standardization Law (LFMN); Article 7 of its Regulations (RLFMN); Article 22, sections
I, II, V and XXV of the Internal Regulations of the Ministry of Finance (RISE); in response to your
correspondence dated September 27, 2018 identified with reference number 4696, received by this
Administrative Unit on the following day, and within the scope of Process SE-04-002 “Approval of
model or prototype of measurement instruments and standards subject to official Mexican standards prior
to marketing”, you requested approval of a model or prototype of a metering device identified as a
Digital Taximeter, in accordance with the following background information:


I.      Based on the provisions of article 7 of the Regulations for the Federal Metrology and
        Standardization Law, this Ministry will issue approval for a model or prototype of metering
        instruments based on calibration and test reports issued by the National Metrology Center
        (CENAM) or by accredited calibration or test laboratories.


[signatures]
                                                                                                                           1

                                     Alfonso Reyes No. 30, 7th Floor, Colonia Condesa
                       CP 06140, Demarcación Cuauhtemoc, Mexico City, Tel. 5229 6100, ext. 43201
                       Comments, complaints or suggestions: sugerencias.dgn@economia.gob.mx
         Case 1:19-cv-03930-CM Document 28-9 Filed 05/13/19 Page 8 of 12

                        UNITED MEXICAN STATES   Office of the Undersecretary of Competition and Regulatory Affairs

                                                                           General Directorate of Regulatory Standards

 MINISTRY OF FINANCE




                                                           Official Correspondence No. DGN.312.01.2018.3100
II.     Transportation services that use mobile platforms, a new transportation category or modality that
        offers improvements to current market conditions, are the result of technological advances and
        innovative processes that constitute a new product in the market and are in the interest of social
        welfare.


        The use of these new platforms provides benefits to consumers by making it possible for them to
        know what units are available, information about the vehicle and driver who will transport them,
        a dynamic but predictable fare, and the ability to coordinate for the purpose of agreeing on a
        meeting point, thereby resolving issues taxi drivers currently face because they do not have the
        tools to resolve these problems.


        The new applications known as “APPS” whereby taxi service may be obtained through a call or
        message, are categorized as sustainable technology in terms of the Mexico City Mobility Law,
        since these are environmentally friendly products, devices, services and/or processes that
        contribute to decreased energy use, since they reduce or eliminate environmental impact by
        increasing efficiency in the use of resources, improvements in performance and reduction of
        contaminating emissions. These apps operate using satellite or geo-locator software, allowing
        users to locate the taxi closest to their location, obtain information about the license plate of the
        unit and even the driver’s identity; this safety filter is one of the main reasons why people prefer
        to use them instead of calling a taxi using other systems. These new platforms will facilitate
        improvement of taxi service quality and provide these units with technology equipment that will
        make it possible for the system to charge fares with greater accuracy, in addition to having
        satellite location equipment to comply with applicable regulations and implement technological
        innovations which provide greater safety in the service.                                 SE
[signatures]                                                                            Ministry of Finance
                                                                                 General Directorate of Regulatory
                                                                                             Standards
                                                                                           28 SEP 2018
                                                                                       Document Intake Desk           2
                                                                                 Dispatched Official Correspondence


                                      Alfonso Reyes No. 30, 7th Floor, Colonia Condesa
                       CP 06140, Demarcación Cuauhtemoc, Mexico City, Tel. 5229 6100, ext. 43201
                       Comments, complaints or suggestions: sugerencias.dgn@economia.gob.mx
         Case 1:19-cv-03930-CM Document 28-9 Filed 05/13/19 Page 9 of 12

                        UNITED MEXICAN STATES   Office of the Undersecretary of Competition and Regulatory Affairs

                                                                           General Directorate of Regulatory Standards

 MINISTRY OF FINANCE




                                                           Official Correspondence No. DGN.312.01.2018.3100


III.    Among other functions, the advantage of these Digital Taximeters is that they have the technical
        capacity to ensure that only authorized rates are charged; they have a software program with
        satellite locator or geo-locator; they comply with security and metering tests or calibration
        services provided by the National Metrology Center (CENAM) or laboratories accredited under
        the terms of the Federal Metrology and Standardization Law; they are secure, cannot be tampered
        with and guarantee continuous operation at different temperatures and under movement, and if
        they lack connectivity while passing through areas with no connection, they are capable of
        operating and calculating trip rates without a connection; this equipment and the application may
        be audited by the appropriate authorities and remote and online access is available at all times,
        providing information about the operation and services they provide; the software supports
        electronic billing of completed trips; implementation, installation and maintenance require no
        expenditures.


IV.     Based on the approbatory Measurement Report issued by the National Metrology Center
        (CENAM) [Report CNM-AM-510-002/2018 dated September 13, 2018] related to the tests:
        vibration assessment, time function tolerance assessment, distance function tolerance assessment,
        operating speed and operating tolerance assessment in distance-time function.


        Also, the approbatory Verification Report issued by CENAM [Report Code: CNM-IV-820-
        004S/2018 dated September 26, 2018] related to the verification of the metering system
        (software) based on the requirements of NOM-185-SCFI-2012 “Computer programs and
        electronic systems that control operation of systems used for the metering and dispatch of
        gasoline and other liquid fuels – Specifications, test methods and verification”.
                                                                                             SE
                                                                                    Ministry of Finance
                                                                             General Directorate of Regulatory
                                                                                         Standards
                                                                                       28 SEP 2018
                                                                                   Document Intake Desk
                                                                             Dispatched Official Correspondence    3
                                      Alfonso Reyes No. 30, 7th Floor, Colonia Condesa
                        CP 06140, Demarcación Cuauhtemoc, Mexico City, Tel. 5229 6100, ext. 43201
                        Comments, complaints or suggestions: sugerencias.dgn@economia.gob.mx
         Case 1:19-cv-03930-CM Document 28-9 Filed 05/13/19 Page 10 of 12

                       UNITED MEXICAN STATES     Office of the Undersecretary of Competition and Regulatory Affairs

                                                                          General Directorate of Regulatory Standards

 MINISTRY OF FINANCE




                                                          Official Correspondence No. DGN.312.01.2018.3100


This General Directorate of Standards is pleased to grant its Approval for the model or prototype of the
metering system described below; which is capable of computing trip distance and/or time factors and
wait times, automatically indicating the amount payable for the service, and also offering a program with
satellite or geo-locator program, GPS (Global Positioning System).


Instrument:                                    Digital Taximeter
Brand:                                         LIBRE
Model (s):                                     W808
Serial Number:                                 358712080120221
                                               W808180100572 or indistinct
Country of origin:                             Mexico
Product category:                              New
Applicable standard:                           No official Mexican standard directly applies; as a reference and
                                               to the extent applicable, Official Mexican Standard NOM-007-
                                               SCFI-2003 “Metering Instruments – Taximeters” was used.
Validity:                                      The term of this approval of model or prototype of this metering
                                               equipment is subject to non-violation of the conditions under
                                               which it was issued.


                                                                                                          SE
                                                                                                 Ministry of Finance
                                                                                          General Directorate of Regulatory
                                                                                                      Standards
                                                                                                    28 SEP 2018
                                                                                                Document Intake Desk
                                                                                          Dispatched Official Correspondence




                                                                                                                       4


                                     Alfonso Reyes No. 30, 7th Floor, Colonia Condesa
                       CP 06140, Demarcación Cuauhtemoc, Mexico City, Tel. 5229 6100, ext. 43201
                       Comments, complaints or suggestions: sugerencias.dgn@economia.gob.mx
           Case 1:19-cv-03930-CM Document 28-9 Filed 05/13/19 Page 11 of 12

                            UNITED MEXICAN STATES   Office of the Undersecretary of Competition and Regulatory Affairs

                                                                               General Directorate of Regulatory Standards

 MINISTRY OF FINANCE




                                                               Official Correspondence No. DGN.312.01.2018.3100


                        CONDITIONS FOR APPROVAL OF MODEL OR PROTOTYPE
ONE.       The instrument of the make and model described in this approval to be sold or used in the national
           territory must meet the technical security and information requirements to which they are subject.
           Furthermore, it may not be modified unless the respective application is submitted 30 days in advance,
           and this Administrative Unit grants a favorable resolution in that regard.


TWO. When the instruments are no longer sold or when the holder of the approval changes its address or
           company name, this Administrative Unit must be notified within 15 days after the date on which the
           change occurs.


THREE. The supply of spare parts and the warranty policy must comply with the requirements of the Federal
           Consumer Protection Law and with any corresponding official Mexican standards that may apply.


FOUR. The holder of this authorization shall be obligated to comply with the established conditions as well as
           the provisions of the LFMN [Federal Metrology and Standardization Law] and the Federal Consumer
           Protection Law. Violation of any such condition shall be grounds for the suspension of this approval
           without prejudice to applicable legal measures and penalties under the terms of the Law and other
           applicable legal provisions.
                                                         Yours truly,
                                     The General Director of Regulatory Standards
                                                           [signature]                                            SE
                                                                                                         Ministry of Finance
                                                                                                  General Directorate of Regulatory
                                                                                                              Standards
                                              Alberto Ulises Esteban Marina                                 28 SEP 2018
                                                                                                        Document Intake Desk
                                                                                                  Dispatched Official Correspondence
RJCC*fsr                     Vol. 4696/2018 Approval of model or prototype                         CDD 18.55.3
[signature]
                                                                                                                            5


                                          Alfonso Reyes No. 30, 7th Floor, Colonia Condesa
                            CP 06140, Demarcación Cuauhtemoc, Mexico City, Tel. 5229 6100, ext. 43201
                            Comments, complaints or suggestions: sugerencias.dgn@economia.gob.mx
Case 1:19-cv-03930-CM Document 28-9 Filed 05/13/19 Page 12 of 12
